Exhibit 10.3






EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”), effective as of April 8, 2016 is
entered into by and between Jason Industries, Inc., a Delaware corporation (the
“Company”) and Brian Kobylinski (“Executive”).


WHEREAS, Company has agreed to hire Executive with certain conditions; and
WHEREAS, in furtherance of the foregoing, Company and the Executive wish to
enter into this Agreement in order to set forth the terms of Executive’s
employment with the Company during the Employment Period (as herein defined).


NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, and other consideration, the receipt and sufficiency of which is hereby
acknowledged, the Executive and the Company, intending to be legally bound,
agree as follows:


1.Employment. The Company agrees to employ Executive, and Executive hereby
desires to be employed by the Company to serve as President & Chief Operating
Officer, upon the terms and conditions as set forth in this Agreement on an
at-will basis, for the period beginning on April 25, 2016 (the “Effective Date”)
unless and until his employment is terminated pursuant to Section 4 hereof (such
period, the “Employment Period”). Executive acknowledges that either he or the
Company may terminate his employment at any time for any reason.


2.
Position and Duties.



(a)Title and Duties. During the Employment Period, Executive shall serve as the
President & Chief Operating Officer of the Company. As such, he shall have the
normal duties, responsibilities and authority of such position, subject to the
power of the Company’s Chief Executive Officer and its Board of Directors, to
expand or limit such duties, responsibilities and authority within the confines
of the ordinary duties, responsibilities and authority of a President & Chief
Operating Officer. At such time as Executive’s employment with the Company
terminates, he will be deemed to have resigned from any positions with the
Company Group (defined below) or any other affiliated entity, including any
officer or director position.


(b)Reporting; Business Time. Executive shall report to the Company’s Chief
Executive Officer, and Executive shall devote his best efforts and his full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and its respective direct or indirect subsidiaries whether
currently existing or hereafter acquired or formed (collectively, the “Company
Group”). Executive shall perform his duties and responsibilities to the best of
his abilities in a diligent, trustworthy, businesslike and efficient manner.
Executive shall not serve as a director (or in any similar type position) for
any company or other entity (other than a member of the Company Group) without
the prior written approval of the Chief Executive Officer and the Board of
Directors of the Company (the “Board”).


3.
Base Salary, Incentive Compensation, Benefits and Expenses.



(a)Base Salary. Executive’s base salary shall be $625,000 per annum, subject to
increase (but not decrease without the written consent of Executive) from time
to time by the Board (or a committee thereof) in its sole discretion (such
amount, as adjusted, the “Base Salary”), which salary shall be payable in
regular installments in accordance with the Company’s general payroll practices
and shall be subject




--------------------------------------------------------------------------------




to customary withholding.


(b)Bonus. During the Employment Period, Executive will participate in the
Company’s annual bonus plan applicable to senior executives and thereunder be
eligible to receive an annual cash bonus (the “Bonus”) in the amount of 75% of
the Base Salary upon achievement of target-level performance (the “Target
Bonus”), to a maximum of 150% of the Target Bonus. The actual amount of any
Bonus shall be determined pursuant to the annual bonus plan, which shall be
determined by the Board. All Bonuses shall be paid in the calendar year
following the calendar year to which they relate at the same time bonuses are
paid to other senior executives of the Company, and the Company shall use
commercially reasonable efforts to make payment of any such Bonus by March 15 of
the calendar year following the calendar year to which such Bonus relates. For
the avoidance of doubt, Executive will be eligible for a full annual bonus with
regard to the 2016 calendar year, as if Executive had been employed as of
January 1, 2016. To the extent any terms of the applicable bonus plan conflict
with the terms of this Agreement, the bonus plan’s terms shall control. In
addition, the Company may amend, restate or terminate its bonus plan in its sole
discretion from time to time and Executive’s receipt of any bonus is subject to
meeting eligibility requirements.


(c)Benefits. During the Employment Period, Executive (i) shall be eligible to
participate in all of the Company’s standard employee benefit programs for which
executive employees of the Company are generally eligible, including life and
health insurance benefits, dental, group accident (collectively, the “Benefits”)
as well as 401(k) and flex plans, after meeting all requirements for
participation (including any requirements regarding length of employment), and
(ii) shall be eligible for four weeks paid vacation annually (“Vacation”) (which
vacation benefits shall accrue and shall otherwise be in accordance with the
Company’s policy for employee vacation time). In addition, from the Effective
Date until Executive and his dependents are eligible for health and dental
insurance benefits under the Company’s plans, the Company will reimburse
Executive for the amount of premiums that he pays for continuation coverage for
Executive and his dependents under Executive’s prior employer plans.


(d)Expenses. The Company shall reimburse Executive for all reasonable expenses
(“Expenses”) incurred by him in the course of performing his duties under this
Agreement which are consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to the Company’s requirements with respect to reporting and
documentation of such expenses. If any expense reimbursement to Executive under
this Agreement, including this paragraph and paragraph 21 hereof, is determined
to be “deferred compensation” within the meaning of Internal Revenue Code (the
“Code”) Section 409A, then the reimbursement shall be made to Executive as soon
as practicable after submission for the reimbursement, but no later than
December 31 of the year following the year during which such expense was
incurred. Further, expenses eligible for reimbursement, including those
hereunder and pursuant to paragraph 21 hereof, shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year.


(e)Equity Grants. As soon as practicable after the Effective Date, the Company
shall grant Executive restricted stock units having a grant date value of
$750,000, with thirty percent (30%) of such units subject to time-based vesting
(with 1/3 of such award vesting on each anniversary of the first three (3)
anniversaries of the Effective Date) and seventy percent (70%) of such units
vesting at the end of 2018, based on the level of achievement of the performance
goals as apply to performance restricted stock unit awards granted to other
executive officers in 2016. Thereafter, Executive shall be eligible for annual
equity awards in the sole discretion of the Compensation Committee of the
Company’s Board of Directors.




2

--------------------------------------------------------------------------------




(f)Matching Equity Grants. If during the first twelve months of Executive’s
employment with the Company, Executive purchases shares of the Company’s common
stock (the “Purchased Shares”), then the Company will grant a restricted stock
unit award, within thirty
(30) days following the date of such purchase, for a number of shares having a
grant date value (but measured as of the date of purchase of the Purchased
Shares) equal to the fair market value of the Purchased Shares; provided that in
no event will the Company grant restricted stock units pursuant to this
paragraph having a grant date value (measured as of the date of each purchase of
common stock) in excess of $600,000. Each grant of restricted stock units made
hereunder will vest on the third anniversary of the grant date, subject to
Executive’s continued employment until such vesting date and Executive’s
retention of the Purchased Shares through such vesting date.


4.
Termination of Employment.



(a)    Qualifying Termination. Except as applies under paragraph 4(b), if
Executive’s employment by the Company is terminated without Cause or by
Executive pursuant to a Constructive Termination, then (i) the Employment Period
shall be deemed to have ended as of the date of the termination of employment
(the “Termination Date”), and (ii) Executive shall be entitled to receive: (A)
all earned and accrued Base Salary through the Termination Date, any then
accrued and unpaid Bonus for any fiscal year of the Company which ended prior to
the Termination Date, all earned but unused Vacation as of the Termination Date
and, subject to the timely submission of required documentation, all unpaid,
reimbursable Expenses as of the Termination Date (the “Accrued Obligations”),
and subject to Executive’s continued compliance with paragraphs 6, 7, 8, 9, and
10 hereof; (B) an amount equal to the sum of the Executive’s Base Salary and the
Target Bonus, each as in effect on the Termination Date, payable in equal
monthly installments, in accordance with the Company’s normal payroll practices
in effect on the Termination Date, for the twelve (12) month period following
the Termination Date; (C) immediate vesting of the next tranche of time-based
restricted stock units (that would have vested had Executive continued in
employment) and immediate vesting of a pro-rata portion of the time-based
restricted units described in paragraph 3(f) above based upon the actual number
of months Executive has been employed by the Company divided by thirty-six; and
(D) if the Executive and/or his dependents elect continuation coverage under
COBRA, payment by the Company of the COBRA premiums for the Executive and/or his
dependents in the same amount paid by the Company prior to the Termination Date
during the period beginning on the Termination Date and ending on the first to
occur of (x) the date twelve (12) months after the Termination Date and (y) the
first day Executive becomes eligible for similar benefits under another
employer’s plans, subject, in each case, to withholding and other appropriate
deductions.


For clarity, any restricted stock units subject to performance conditions
(including those described in paragraph 3(e)) and the time-based restricted
stock units described in paragraph 3(f) (except for the pro-rata portion
described in paragraph 4(a)(C) above) shall be forfeited immediately upon the
Termination Date.


(b)    Qualifying Termination in Connection with a Change in Control. If the
Termination Date occurs on or in the twelve (12) months following a Change in
Control (as herein defined) due to Executive’s termination of employment by the
Company without Cause or by Executive pursuant to a Constructive Termination
(“Change in Control Termination”), then, in lieu of the payments and benefits
set out in the preceding provisions of paragraph 4(a), (i) the Employment Period
shall be deemed to have ended as of the Termination Date and (ii) Executive
shall be entitled to receive (A) the Accrued Obligations, and subject to
Executive’s continued compliance with paragraphs 6, 7, 8, 9, and 10 hereof, (B)
an amount equal to the sum of the Executive’s Base Salary and the Target Bonus,
each as in effect on the Termination Date, payable in equal monthly
installments, in accordance with the Company’s


3

--------------------------------------------------------------------------------




normal payroll practices in effect on the Termination Date, for the twelve (12)
month period following the Termination Date, (C) immediate vesting of all
performance- and time-based restricted stock units, and (D) if the Executive
and/or his dependents elect continuation coverage under COBRA, payment by the
Company of the COBRA premiums for the Executive and/or his dependents in the
same amount paid by the Company prior to the Termination Date during the period
beginning on the Termination Date and ending on the first to occur of (x) the
date twelve (12) months after the Termination Date and (y) the first day
Executive becomes eligible for similar benefits under another employer’s plans,
subject, in each case, to withholding and other appropriate deductions. For
purposes of this paragraph 4(b) “Change in Control” shall have the meaning set
forth in the Company’s 2014 Omnibus Incentive Plan.


(c)    Termination Due to Death or Disability. If Executive’s employment by the
Company is terminated by reason of the death or long-term disability of
Executive, then (i) the Employment Period shall be deemed to have ended as of
the date Executive ceases to be employed by the Company, and (ii) Executive
shall be entitled to receive (A) the Accrued Obligations, and (B) an amount (the
“Pro-Rata Amount”) equal to the product of (x) the percentage of the days in the
applicable calendar year that Executive is employed by the Company and (y) the
annual Bonus Executive would have received, based on performance goals, if
Executive’s employment had not terminated, payable in accordance with paragraph
3(c) hereof, subject, in each case, to withholding and other appropriate
deductions. For purposes of this paragraph 4(c), Executive will be deemed to
have a “long-term disability” if, for physical or mental reasons, Executive is
unable to perform the essential functions of Executive’s duties under this
Agreement for ninety (90) consecutive days, or one hundred twenty (120) days
during any twelve (12) month period, as determined in accordance with this
paragraph 4(c). The disability of Executive will be determined by a medical
doctor selected by written agreement of the Company and Executive upon the
request of either party by notice to the other. If the Company and Executive
cannot agree on the selection of a medical doctor, each of them will select a
medical doctor and the two medical doctors will select a third medical doctor
who will determine whether Executive has a disability. The determination of the
medical doctor selected under this paragraph 4(c) will be binding on both
parties. Executive must submit to a reasonable number of examinations by the
medical doctor making the determination of disability under this paragraph 4(c)
and Executive hereby authorizes the disclosure and release to the Company of
such determination and all supporting medical records. If Executive is not
legally competent, Executive’s legal guardian or duly authorized
attorney-in-fact will act in Executive’s stead, under this paragraph 4(c), for
the purposes of submitting Executive to the examinations, and providing the
authorization of disclosure, required under this paragraph 4(c).


(d)    Termination for Cause or Voluntarily By Executive. If Executive’s
employment by the Company is terminated by the Company for Cause or due to
Executive’s voluntary resignation other than by Constructive Termination, then
(i) the Employment Period shall be deemed to have ended as of the date Executive
ceases to be employed by the Company and (ii) Executive shall be entitled to
receive the Accrued Obligations. Executive shall provide fifteen (15) days’
notice of the date he intends to resign.


(e)    No Obligations. Except as expressly provided in paragraphs 4(a), 4(b) and
4(c) above, or as required by law, upon the date Executive ceases to be employed
by the Company (i) all of Executive’s rights to Base Salary, Bonus, Benefits and
equity awards hereunder (if any) shall cease (except as otherwise expressly
provided in any equity award agreement) and (ii) no other severance compensation
or retirement benefits shall be payable by the Company Group to Executive.


(f)    Definition of Cause. For purposes of this Agreement, “Cause” shall mean
(i) Executive’s conviction by a court (or plea of guilty or no contest) of a
felony, or any crime involving theft, dishonesty or moral turpitude; (ii) act(s)
or omission(s) by Executive which are willful and deliberate act(s) or
omission(s) which harm or injure the business, operations, financial condition,


4

--------------------------------------------------------------------------------




properties, assets, value or reputation of the Company Group in any material
respect; (iii) Executive’s willful misconduct which results in material harm to
the Company Group or which has a material adverse effect on the business,
operations, properties, assets, value or business relationships of the Company
Group; (iv) Executive’s willful disregard of the lawful and reasonable
directives of the Board or Executive’s willful failure to observe written
policies or written standards approved by the Company, Company Group, or their
Boards of Directors, including written policies or written standards regarding
employment practices (including nondiscrimination and sexual harassment
policies; (v) the use of illegal drugs or repetitive abuse of other drugs; (vi)
repetitive excessive consumption of alcohol, which results in material harm to
the Company Group or its subsidiaries; or (vii) Executive’s gross negligence or
willful misconduct with respect to any member of the Company Group which results
in material harm to the Company Group and/or which has a material adverse effect
on the business, operations, properties, assets, value or business relationships
of any member of the Company Group; or (viii) a material breach by Executive of
any material covenant or agreement between Executive and any member of the
Company Group, including paragraphs 6, 7, 8, 9, and 10 hereof; provided that if
the breach is not a breach of paragraphs 6, 7, 8, 9, and 10 hereof or any other
restrictive covenant and is capable of remedy, Executive shall have ten (10)
days from notification of the breach by the Company in which to remedy such
breach. For avoidance of doubt a breach of paragraphs 6, 7,8, 9, and 10 or any
other restrictive covenant shall not be subject to remedy and any such breach
shall be considered “Cause” for termination.


(g)    Definition of Constructive Termination. For purposes of this Agreement,
“Constructive Termination” shall mean a voluntary termination of employment by
Executive for any of the following reasons, without the express written consent
of Executive, unless such events are corrected in all material respects by the
Company within thirty (30) days following written notification by Executive to
the Board: (i) the material reduction or diminution by the Board of the duties,
responsibilities, authority or reporting relationship of Executive; (ii) a
reduction of Executive’s Base Salary without his written consent; (iii) a
relocation of Executive’s principal office by more than fifty (50) miles from
his principal office on the Effective Date; (iv) any failure of the Company to
assign, or any successor to assume, the Company’s obligations under this
Agreement at or following the occurrence of a Change in Control; or (v) a
material breach of this Agreement by the Company. Executive shall provide the
Board with a written notice that an event has occurred and will serve as cause
for Constructive Termination within thirty (30) days after the date Executive
had knowledge of the first occurrence of such circumstances, and actually
terminate employment within ten (10) days following the expiration of the
Company’s cure period as set forth above (in which cure does not occur).
Otherwise, any claim of such circumstances as “Constructive Termination” shall
be deemed irrevocably waived by Executive.


(h)    General Release. Notwithstanding anything herein contained to the
contrary, (i) Executive shall not be entitled to receive any payments, Benefits
or other compensation under this paragraph 4 (beyond the Accrued Obligations)
unless and until Executive has executed and delivered to the Company a general
release substantially in the form attached hereto as Exhibit A (a “General
Release”) (with such changes thereto as may be required due to (A) changes in
the law or if Executive’s termination of employment is part of a reduction in
force requiring a longer (45-day) opportunity to consider the Release or (B) to
comply with Older Workers Benefit Protection Act (“OWBPA”) or state law
requirements) within sixty (60) days of the Termination Date, and the time for
revocation of such release has elapsed and (ii) to the extent that the payment
of any amount constitutes “nonqualified deferred compensation” for purposes of
Code Section 409A, any such payment scheduled to occur during the first sixty
(60) days following the termination of employment shall not be paid until the
first regularly scheduled pay period following the sixtieth (60th) day following
such termination and shall include payment of any amount that was otherwise
scheduled to be paid prior thereto.




5

--------------------------------------------------------------------------------




(i)    Separation From Service. For purposes of this Agreement, termination of
employment means a “separation from service” under Code Section 409A and
Treasury Regulation Section 1.409A-1(h). For this purpose, whether a termination
of employment has occurred is determined based on whether the Company and
Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to less than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period.


(j)    Payroll Practices. All payments, benefits or other compensation under
this paragraph 4 shall be paid in accordance with normal payroll practices as in
effect on the Termination Date, except as provided in subparagraph (h) hereof,
and subject to required payroll withholdings over the course of the period
provided for within the applicable subsection above.


(k)    No Mitigation. Executive shall be under no obligation to seek other
employment after his termination of employment with the Company and the
obligations of the Company to Executive which arise upon the termination of his
employment pursuant to this paragraph 4 shall not be subject to mitigation or
offset by any compensation, income or benefits earned by, or provided to,
Executive during the applicable severance payment period other than as provided
in the case of Benefits if Executive accepts other employment during such
period.


5.Golden Parachute Tax. In the event that any payments, entitlements or benefits
(whether made or provided pursuant to this Agreement or otherwise) provided to
Executive constitute “parachute payments” within the meaning of Section 280G of
Code, may be subject to an excise tax imposed pursuant to Section 4999 of the
Code, then, Executive shall be entitled to the greater of, as determined on an
after-tax basis (taking into account any such excise tax), (i) such parachute
payments or (ii) the greatest reduced amount of such parachute payments as would
result in no amount of such parachute payments being subject to such excise tax.
Any such payment reduction contemplated by the preceding sentence shall be
implemented as follows: first, by reducing any payments to be made to Executive
under paragraph 4(a)(ii)(B) or 4(b)(ii)(B) hereof, as applicable; second, by
reducing any other cash payments to be made to Executive but only if the value
of such cash payments is not greater than the parachute value of such payments;
third, by cancelling the acceleration of vesting of any outstanding equity-based
compensation awards that are subject to performance vesting, the performance
goals for which were met as of Executive’s date of termination or if later the
date of the occurrence of the change in control; fourth, by cancelling the
acceleration of vesting of any restricted stock or restricted stock unit awards;
fifth, by eliminating the Company’s payment of the cost of any post- termination
continuation of medical and dental benefits for Executive and his eligible
dependents and sixth, by cancelling the acceleration of vesting of any stock
options or stock appreciation rights. In the case of the reductions to be made
pursuant to each of the above-mentioned clauses, the payment and/or benefit
amounts to be reduced and the acceleration of vesting to be cancelled shall be
reduced or cancelled in the inverse order of their originally scheduled dates of
payment or vesting, as applicable, and shall be so reduced (x) only to the
extent that the payment and/or benefit otherwise to be paid or the vesting of
the award that otherwise would be accelerated, would be treated as a “parachute
payment” within the meaning of Section 280G(b)(2)(A) of the Code, and (y) only
to the extent necessary to achieve the required reduction hereunder. The
determination of such after-tax amount under clauses (i) and (ii), above, shall
be made by a nationally recognized certified public accounting firm that is
selected by the Company and for purposes of present valuing any such payments
under Treasury Regulation 1.280G-1 Q&A 32, the discount rate to be used shall be
the applicable Federal rate as in effect on the Effective Date.




6

--------------------------------------------------------------------------------




6.Confidential Information. Executive acknowledges that the information,
observations and data obtained by him while employed by any member of the
Company Group concerning the business or affairs of the Company Group or
provided to the Company Group by its customers and suppliers, that is not known
generally to the public (“Confidential Information”), are the property of the
Company Group. Therefore, Executive agrees that during his employment and for a
period of two (2) years thereafter he shall not disclose to any unauthorized
person or use for his own purposes any Confidential Information without the
prior written consent of the Board other than in a good faith effort to promote
the interests of the Company Group, unless and to the extent that the
aforementioned matters become generally known to and available for use by the
public other than as a result of Executive’s acts or omissions. With respect to
any Confidential Information constituting a trade secret under applicable law,
Executive agrees not to use or disclose such information for so long as the item
continues to constitute a trade secret (i.e., the two (2) year restriction shall
not apply to such information). Upon request of the Company, Executive shall
deliver to the Company at or within five (5) days following the termination of
the Employment Period, or at any other time the Company may request, all
memoranda, notes, plans, records, reports, computer tapes, printouts and
software and other documents and data (and copies thereof) relating to the
Confidential Information, Work Product (as defined below) or the business of any
member of the Company Group which he may then possess or have under his
control.; provided, however, with respect to any data or information stored in
an electronic device or computer, Executive shall be deemed to be in compliance
with this paragraph if he certifies in writing to the Company that he has
deleted such data or information from such device or computer. Notwithstanding
the foregoing, nothing in this paragraph 6 shall be construed to in any way
limit the rights of the Company to protect confidential or proprietary
information which constitute trade secrets under applicable trade secret laws.


7.Inventions and Patents. Executive acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Company Group’s actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Executive while employed by the Company Group (“Work
Product”) belong to the applicable member of the Company Group. Executive will
promptly disclose such Work Product to the Company and perform all actions
requested by the Company (whether during or after employment) to establish and
confirm such ownership (including, without limitation, assignments, consents,
powers of attorney and other instruments).


8.
Non-Solicitation; Non-Competition.



(a)In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the course of his employment with the
Company Group, he has and will continue to become familiar with the Company
Group’s trade secrets and with other Confidential Information concerning the
Company Group and that his services shall be of special, unique and
extraordinary value to the Company Group. Therefore, Executive agrees that while
an employee of the Company Group, Executive will not directly or indirectly
compete against any member of the Company Group or directly or indirectly divert
or attempt to divert any business from any member of the Company Group anywhere
such company is doing business.


(b)Executive agrees that for the twelve (12) months following the termination of
his employment, Executive will not, directly or indirectly, solicit for the
purpose of providing, or otherwise provide, any products or services competitive
with the products or services offered by (or planned to be offered by, assuming
Executive was aware of those plans while employed by Company) the Company Group
to any customer of the Company Group with whom/which Executive had contact on
behalf of


7

--------------------------------------------------------------------------------




the Company Group during the twenty-four (24) months preceding the end of
Executive’s employment with the Company.


(c)Executive agrees that for the twelve (12) months following the termination of
his employment, Executive will not, directly or indirectly, solicit for the
purpose of providing, or otherwise provide, any products or services competitive
with the products or services offered by (or planned to be offered by, assuming
Executive was aware of those plans while employed by Company) the Company Group
to any customer of the Company Group about whom/which Executive acquired
non-public information during the twenty-four (24) months preceding the end of
Executive’s employment with the Company.


(d)Executive agrees that for the twelve (12) months following the termination of
his employment, Executive will not request or advise any customer, supplier,
licensee, licensor, landlord or other business relation of the Company Group
with whom/which Executive had contact on behalf of the Company Group during the
twenty-four (24) months preceding the termination of Executive’s employment with
the Company to withdraw, curtail or cancel its business dealings with such
member of the Company Group.


(e)Executive agrees that for the twelve (12) months following the termination of
his employment, Executive will not directly or indirectly recruit or solicit any
employee of the Company Group for employment or encourage any employee of the
Company Group to leave such member of the Company Group’s employ. An employee
shall be deemed covered by this clause (e) while employed by the Company Group
and for a period of twelve (12) months thereafter.


(f)In addition, Executive agrees that for the twelve (12) months following the
termination of his employment, Executive will not provide, in any capacity,
Restricted Services to any business located in the United States or Germany
which provides services or products competitive with those sold or provided by
any member of the Company Group during the twenty-four (24) months preceding the
end of Executive’s employment with the Company. The term “Restricted Services”
shall mean services similar to those which Executive provided any member of the
Company Group during the twenty-four (24) months preceding Executive’s
termination of employment, for whatever reason, and which would involve use or
disclosure of the Company’s Confidential Information.


(g)    In the event of the breach by Executive of any of the provisions of this
paragraph 8, the Company shall be entitled, in addition to all other available
rights and remedies, to withhold any or all of the amounts agreed to be paid to
Executive hereunder and the Company shall also be entitled to terminate his
employment status hereunder and the provision of any benefits and compensation
conditioned upon such status.


9.
Non-Solicitation; Non-Competition for a Change In Control Termination.



(a)In further consideration of the compensation to be paid to Executive
hereunder, Executive acknowledges that in the event of a Change in Control
Termination his knowledge of the Company Group’s trade secrets and other
Confidential Information concerning the Company Group and his services shall be
of additional special, unique and extraordinary value to the Company Group.
Therefore, Executive agrees that following a Change in Control Termination he
shall be subject to the restrictions identified in paragraph 8 above.


(b)In the event of the breach by Executive of any of the provisions of this
paragraph 9, the Company shall be entitled, in addition to all other available
rights and remedies, to withhold any or


8

--------------------------------------------------------------------------------




all of the amounts agreed to be paid to Executive hereunder and the Company
shall also be entitled to terminate his employment status hereunder and the
provision of any benefits and compensation conditioned upon such status.


10.Non-Disparagement. During the Employment Period and for the two year period
following the Termination Date, Executive agrees not to make public statements
or communications that disparage the Company Group or their businesses,
services, products or their affiliates or their current, former or future
directors or executive officers (in their capacity as such), or with respect to
any current or former director or executive officer or shareholder of the
Company Group or its affiliates (in their capacity as such) and the Company will
use its best efforts to have the directors and officers of each member of the
Company Group and its affiliates not make public statements or communications
that disparage the Executive. The foregoing shall not be violated by truthful
statements made in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).


11.Remedies. In addition and supplementary to other rights and remedies existing
in its favor, the Company may apply to the court of law or equity of competent
jurisdiction, without posting any bond, for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof, including paragraphs 6, 7, 8, 9, and 10 hereof. In the event
of a violation by Executive of paragraphs 6, 7, 8, 9, and 10 hereof, any
severance being paid to Executive pursuant to this Agreement or otherwise shall
immediately cease.


12.Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of Wisconsin, without
giving effect to any choice of law or conflict of law rules or provisions that
could cause the applications of the laws of any jurisdiction other than the
State of Wisconsin. Each of the parties agrees that any dispute between the
parties shall be resolved only in the courts of the State of Wisconsin or the
United States District Court for the Eastern District of Wisconsin and the
appellate courts having jurisdiction of appeals in such courts. In that context,
and without limiting the generality of the foregoing, each of the parties hereto
irrevocably and unconditionally (a) submits in any proceeding relating to this
Agreement or Executive’s employment by any member of the Company Group, or for
the recognition and enforcement of any judgment in respect thereof (a
“Proceeding”), to the exclusive jurisdiction of the courts of the State of
Wisconsin, the court of the United States of America for the Eastern District of
Wisconsin, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Wisconsin State court or, to the extent permitted
by law, in such federal court, (b) consents that any such Proceeding may and
shall be brought in such courts and waives any objection that Executive or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR ANY MEMBER OF THE COMPANY GROUP, OR EXECUTIVE’S OR
THE COMPANY GROUP’S PERFORMANCE UNDER, OR THE ENFORCEMENT OF, THIS AGREEMENT,
(d) agrees that service of process in any such Proceeding may be effected by
mailing a copy of such process by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at
Executive’s or the Company’s address as provided in paragraph 20 hereof, and (e)
agrees that nothing in this Agreement shall affect the right to effect service
of process in any other manner permitted by the laws of the State of Wisconsin.
Each party shall be responsible for its own legal fees incurred in connection
with any dispute hereunder;


9

--------------------------------------------------------------------------------




provided that the Company shall reimburse Executive for the costs (including
reasonable attorneys’ fees) incurred in connection with any such dispute if
Executive prevails as a result of a final, non-appealable determination on the
substantive claims that are involved in such dispute; provided, however, that
the Company shall have no obligations under this paragraph 12 if the Executive
has breached, or is in breach of, paragraphs 6, 7, 8, 9, or 10 hereof.


13.Representation by Executive. Executive represents and warrants to the Company
that he is not a party to any agreement containing a noncompetition provision or
other restriction with respect to (i) the nature of any services or business
which he is obligated or likely obligated to perform or conduct for the Company
(or any other member of the Company Group) under this Agreement, or (ii) the
disclosure or use of any information which directly or indirectly relates to the
nature of the business of any member of the Company Group or the services to be
rendered or likely to be rendered by Executive under this Agreement.


14.Complete Agreement. This Agreement shall embody the complete agreement and
understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof or thereof in any
way.


15.Successor and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company and their respective
successors, heirs and assigns. Executive hereby consents to the assignment of
this Agreement to any of Company’s successors, assigns, or purchasers of its
assets.


16.Amendment. This Agreement may be amended, and any provision hereof may be
waived, at any time by written agreement between the Company (with the approval
of the Board) and Executive.


17.Counterparts. This Agreement may be executed in one or more counterparts, all
of which together shall constitute but one agreement.


18.No Waiver. No failure or delay on the part of the Company or Executive in
enforcing or exercising any right or remedy hereunder shall operate as a waiver
thereof.


19.Severability and Legal Construction. If any provision or clause of this
Agreement, or portion thereof shall be held by any court or other tribunal of
competent jurisdiction to be illegal, invalid, void, or unenforceable in such
jurisdiction, all other provisions of this Agreement, other than those as to
which it has been held invalid, illegal, void or unenforceable, shall
nevertheless remain in full force and effect and shall in no way be affected,
impaired or invalidated thereby. Upon such determination that any provision, or
the application of any such provision, is illegal, invalid, void, or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible to the fullest extent permitted by applicable law in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
greatest extent possible. In the event the parties are unable to reach an
agreement, any court or other tribunal shall have the authority to modify the
Agreement so as to make it enforceable. Nothing in this Agreement is intended to
nor shall be interpreted to impermissibly burden Executive’s ability to practice
law, and the post-employment restrictions imposed on Executive under this
Agreement are expressly limited in effect to the extent permissible under and
consistent with Wisconsin Supreme Court Rule 20:5.6.


20.Notices. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of


10

--------------------------------------------------------------------------------




delivery, if delivered by hand, (b) on the date of transmission, if delivered by
confirmed facsimile or electronic mail, (c) on the first business day following
the date of deposit, if delivered by guaranteed overnight delivery service, or
(d) on the fourth business day following the date delivered or mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


(a)If such notice is to the Company, to:


Jason Industries, Inc.
411 East Wisconsin Avenue, Suite 2100
Milwaukee, WI 53202
Attention: Chief Executive Officer


or at such other address as the Company, by notice to Executive, shall designate
in writing from time to time.
(b)If such notice is to Executive, at Executive’s address as shown on the
Company’s records, or at such other address as Executive, by notice to the
Company, shall designate in writing from time to time.


21.
Section 409A. Notwithstanding any provision of this Agreement to the contrary:



(a)If and to the extent any payment or benefits under this Agreement are
otherwise subject to the requirements of Code Section 409A, the intent of the
parties is that such payment and benefits shall comply with Code Section 409A
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted, and such payment and benefits shall be paid or provided under such
other conditions determined by the Company that cause such payment and benefits,
to be in compliance therewith. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the parties hereto of the
applicable provision without violating the provisions of Code Section 409A. The
Company makes no representation that any or all of the payments or benefits
provided under this Agreement will be exempt from or comply with Code Section
409A and makes no undertaking to preclude Code Section 409A from applying to any
such payments or benefits. In no event whatsoever shall the Company Group be
liable for any additional tax, interest or penalty that may be imposed on
Executive by Code Section 409A or damages for failing to comply with Code
Section 409A.


(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following Executive’s termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”


(c)Each severance payment payable to Executive under this Agreement shall be
treated as a separate and distinct “payment” for purposes of Code Section 409A.
Accordingly, any such payments that would otherwise be payable (i) within 2-1/2
months after the end of the Company’s taxable year containing Executive’s
employment termination date, or (ii) within 2-½ months after Executive’s taxable
year containing Executive’s employment termination date, whichever occurs later
(the “Short Term Deferral Period”), are exempt from Code Section 409A.
Furthermore, any such payments paid after the Short Term Deferral Period are
exempt from Code Section 409A as severance pay due to an involuntary separation
from service to the extent that the sum of those payments is equal to or less
than the maximum amount described in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A) (the “Involuntary Separation


11

--------------------------------------------------------------------------------




Amount”) because such payments are payable only upon Executive’s “involuntary”
separation from service for purposes of Code Section 409A. Accordingly, the sum
of (A) such payments that are paid within the Short Term Deferral Period and (B)
such payments paid after the Short Term Deferral Period that do not exceed the
Involuntary Separation Amount are exempt from Code Section 409A and, therefore,
notwithstanding any provision of the Plan to the contrary, if Executive is a
“specified employee” (as defined in Code Section 409A), only those payments that
are not otherwise exempt from Code Section 409A under clause (A) and (B) above
and that would otherwise have been payable in the first six (6) months following
Executive’s termination of employment will not be paid to Executive until the
date that is six months after the date of Executive’s termination of employment
(or, if earlier, Executive’s date of death). Any such deferred payments will be
paid in a lump sum on the first day after such six month delay; provided that no
such actions shall reduce the amount of any payments otherwise payable to
Executive under this Agreement. Thereafter, the remainder of any such payments
shall be payable in accordance with Section 4(a) and 4(b), as applicable.


(d)All expenses or other reimbursements to Executive under this Agreement, if
any, shall be made on or prior to the last day of the taxable year following the
taxable year in which such expenses were incurred by Executive (provided that if
any such reimbursements constitute taxable income to the Executive, such
reimbursements shall be paid no later than March 15th of the calendar year
following the calendar year in which the expenses to be reimbursed were
incurred), and no such reimbursement or expenses eligible for reimbursement in
any taxable year shall in any way affect the expenses eligible for reimbursement
in any other taxable year.


(e)Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days”), the actual date of payment within the specified period shall be within
the sole discretion of the Company.


(f)In no event shall any payment under this Agreement that constitutes “deferred
compensation” for purposes of Code Section 409A be offset by any other payment
pursuant to this Agreement or otherwise.


(g)To the extent required under Code Section 409A, (i) any reference herein to
the term “Agreement” shall mean this Agreement and any other plan, agreement,
method, program, or other arrangement, with which this Agreement is required to
be aggregated under Code Section 409A, and (ii) any reference herein to the term
“Company” and “Company Group” shall mean the Company, the Company Group, and all
persons with whom the Company and the Company Group would be considered a single
employer under Code Section 414(b) or 414(c).


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.


JASON INDUSTRIES, INC.






/s/ Jeffry Quinn            
Name: Jeffry Quinn
Title: Chief Executive Officer






EXECUTIVE






/s/ Brian Kobylinski            
Brian Kobylinski










13

--------------------------------------------------------------------------------





Exhibit A


GENERAL RELEASE


Release of Claims by Executive. I, Brian Kobylinski (“Executive”), in
consideration of and subject to the performance by Jason Industries, Inc. (the
“Company”) of its material obligations under the Employment Agreement, dated as
of, 2016 (the “Agreement”), do hereby release and forever discharge as of the
date hereof the Company and any present and former directors, officers, agents,
representatives, employees, subsidiaries, successors and assigns of the Company
and its direct or indirect owners (collectively, the “Released Parties”) to the
extent provided below. The Released Parties are intended third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.


1.I understand that any payments or benefits paid or granted to me under
paragraph 4 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the payments and
benefits specified in paragraph 4 of the Agreement unless I execute this General
Release and do not revoke this General Release within the time period permitted
hereafter or breach this General Release.


2.Except as provided in paragraph 3 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company and/or any of the Released Parties
which I, my spouse, or any of my heirs, executors, administrators or assigns,
ever had, now have, or hereafter may have, by reason of any matter, cause, or
thing whatsoever, from the beginning of my initial dealings with the Company to
the date of this General Release, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
my employment relationship with Company, the terms and conditions of that
employment relationship, and the termination of that employment relationship
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Civil Rights Act of 1866, as amended, the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or
under any other local, state, or federal law, regulation or ordinance; or under
any public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorneys’ fees incurred
in these matters) (all of the foregoing collectively referred to herein as the
“Claims”). I understand and intend that this General Release constitutes a
general release of all claims and that no reference herein to a specific form of
claim, statute or type of relief is intended to limit the scope of this General
Release. Notwithstanding anything contained in this General Release to the
contrary, Claims shall not include (a) any claims I may have


Exhibit A Page 1

--------------------------------------------------------------------------------




against the Released Parties for a failure to comply with, or a breach of, any
provision of the Agreement, (b) any rights I may have to indemnification (i) as
an officer, director or employee under the Articles of Incorporation or By-Laws
of any of the Released Parties or (ii) pursuant to any insurance policies or
contracts of any of the Released Parties, (c) any claims I may have against the
Released Parties for vested benefits as of the date of the termination of my
employment under any agreement, plan or program of any of the Released Parties,
or (d) any right to continuation coverage under COBRA.


3.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).


4.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event that I should
bring a Claim seeking damages against the Company, or in the event that I should
seek to recover against the Company in any Claim brought by a governmental
agency on my behalf, this General Release shall serve as a complete defense to
such Claims to the maximum extent permitted by law. I further agree that I am
not aware of any pending claim, or of any facts that could give rise to a claim,
of the type described in paragraph 2 as of the execution of this General
Release.


5.I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. However, I
understand that nothing in this Agreement prohibits or limits my right to
challenge the validity of this Agreement under the Older Worker’s Benefit
Protection Act (“OWBPA”).


6.I agree to reasonably cooperate with the Company in any internal investigation
or administrative, regulatory, or judicial proceeding. I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable
notice for interviews and factual investigations; appearing at the Company’s
request to give testimony without requiring service of a subpoena or other legal
process; volunteering to the Company pertinent information; and turning over to
the Company all relevant documents which are in or may come into my possession
all at times and on schedules that are reasonably consistent with my other
permitted activities and commitments. I understand that in the event the Company
asks for my cooperation in accordance with this provision, the Company will
reimburse me for reasonable travel expenses, including transportation, lodging
and meals, upon my submission of receipts, for any reasonable legal fees.


7.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.


8.I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
that I have consulted regarding the meaning or effect hereof


Exhibit A Page 2

--------------------------------------------------------------------------------




or as required by law, and I will instruct each of the foregoing not to disclose
the same to anyone.


9.Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), or any
other self-regulatory organization or governmental entity.


10.Whenever possible, each provision of this General Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. This General
Release constitutes the complete and entire agreement and understanding among
the parties, and supersedes any and all prior or contemporaneous agreements,
commitments, understandings or arrangements, whether written or oral, between or
among any of the parties, in each case concerning the subject matter hereof.


BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:


1.
I HAVE READ IT CAREFULLY;



2.
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED,
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;



3.
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;



4.
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;



5.
I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT AND THE CHANGES MADE SINCE MY FIRST RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;



6.
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;



7.
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND



8.
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE



Exhibit A Page 3

--------------------------------------------------------------------------------




OF THE COMPANY AND BY ME.




SIGNED:                            DATE:                            




Exhibit A Page 4